387 U.S. 94 (1967)
HOLDING, DBA GRAND NEWS
v.
BLANKENSHIP ET AL.
No. 1088.
Supreme Court of United States.
Decided May 15, 1967.
APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE WESTERN DISTRICT OF OKLAHOMA.
Samuel W. Block, Thomas P. Sullivan and Paul C. Duncan for appellant.
PER CURIAM.
Probable jurisdiction noted as to Question 1. The judgment of the District Court for the Western District of Oklahoma entered November 4, 1966, is reversed insofar as it adjudged provisions of §§ 1040.1 to 1040.10 of Title 21 of the Oklahoma Statutes to be constitutional. Bantam Books, Inc. v. Sullivan, 372 U.S. 58. Treating the nonappealable issue presented by Question 2 as if contained in a petition for a writ of certiorari, the petition is denied. See Mishkin v. New York, 383 U.S. 502, 512.
MR. JUSTICE HARLAN concurs in the denial of certiorari as to Question 2, but would affirm the judgment of the District Court as to Question 1.
MR. JUSTICE WHITE would note probable jurisdiction and set the case for oral argument.